Citation Nr: 0032649	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  99-15 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the overpayment of improved disability pension 
benefits in the amount of $37,764.80 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that, because the veteran's 
countable income exceeded the maximum annual income 
limitation effective May 1, 1995, he was not entitled to any 
improved disability pension benefits paid to him effective 
that date and subsequently.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

By letter dated September 29, 1998, the RO notified the 
veteran that it had confirmed that he received $5,000 in 
individual retirement account withdrawals during 1995, $5,500 
in similar withdrawals during 1996, $61,276.55 representing a 
withdrawal of a certificate of deposit on July 9, 1996, 
$2,290.30 representing a withdrawal of a certificate of 
deposit on July 10, 1996, and interest income of $1,160 
during 1996, along with $2,049 interest income for 1997.  The 
veteran claims that the withdrawal in the amount of 
$61,276.55 on July 9, 1996, was, in fact, his receipt of the 
proceeds from the sale of his primary dwelling.  In his 
substantive appeal filed in August 1999, he indicated that he 
had been unable to find the paperwork to demonstrate this 
fact, and that he needed additional time to secure the 
necessary documentation.  There is no indication that he was 
given any additional time to substantiate his contention.  In 
addition, although the RO indicated that it had confirmed his 
receipt of the foregoing amounts, documentation 
substantiating such confirmation of the veteran's receipt of 
the amounts in question is not of record.  The Board believes 
that securing such documentation is necessary to ensure the 
adequacy of the record.  Moreover, because the origin of the 
$61,276.55 that the veteran received on July 9, 1996, is 
paramount in determining whether his receipt of these monies 
constituted countable income for improved disability pension 
purposes, fairness dictates that the veteran be given an 
opportunity to furnish documentation as to why this amount 
should be excluded in determining his countable income.  

The record indicates that the veteran received improved 
disability pension benefits through November 30, 1998.  As 
previously noted, his benefits were then terminated 
retroactively effective May 1, 1995, based upon information 
received by the RO regarding the veteran's income for 
calendar years 1995, 1996, and 1997.  The question arises as 
to whether the veteran was entitled to any monetary benefits 
subsequent to his receipt of interest income during 1997; if 
so, any amounts due him would reduce the amount of the debt 
now at issue.  That matter also must be addressed by the RO 
prior to further appellate review.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  All documentation received by the RO 
regarding the income from various sources 
received by the veteran during calendar 
years 1995, 1996, and 1997 should be 
associated with the claims file and made 
a permanent part of the appellate record.

2.  The veteran should be informed of the 
source of the information received by the 
RO regarding his receipt of $61,276.55 on 
July 9, 1996.  In addition, the veteran 
should be given a reasonable period of 
time in which to submit documentation to 
substantiate his contention that the 
money in question represented proceeds 
from the sale of his primary dwelling.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If it is determined that the 
veteran was entitled to improved 
disability pension benefits for any 
period subsequent to May 1, 1995, the 
necessary adjustment should be made to 
his account.  

4.  In any case, if the benefit sought on 
appeal is not granted in full, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter hat 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	JAMES A. FROST
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



